Case 1:15-cv-06549-C|\/|-RWL Document 206 Filed 01/18/19 Page 1 of 4
Case 1:15-cv-06549~C|\/l Document 196 Filed 01/11/19 Page 1 of 4

 

 

 

 

 

vn('? SDNY
UNITED STATES DISTRICT COURT » l(fUMENT
SoUTHERN DISTRICT oF NEW YoRK ~ ilp_C'l~RONICALL\. FILED
» ~>t)C #:
SERGEANTS BENEVOLENT ASSOCIATlON z)ATE FILED: " l 3 ’ § il
HEALTH & WELFARE FUND, individually and on d ___lir - v ._.§" `“

 

 

behalf of itself and all others similarly situated,
Plaiiitiff,

V.
ACTAvis, PLC, and FoREsT LABORAToRIEs, LLC C'A' NO‘ 13 'cv`65 49
MERZ PHARMA GMBH & co., I<GAA, MERZ GMBH
& co., KGAA, MERZ PHARMACEUTICALS GMBH,
AMNEAL PHARMAchTiC/-\Ls, LLC, TEvA
PHARMACEUTICALS usA, iNc., TEvA
PHARMACEUTlCAL iNDUsTRlEs, LTD., BARR
PHARMACEUTiCALs, iNC., CoBALT
LABoRAToRiEs, 1NC., UPsHER-sMiTH
LABoRAToRIEs, iNC., WoCKHARDT LIMITED,
woCKHARDT USA LLC, sun PHARMACEUTICALS
iNDusTRIEs, LTD., DR. REDDY’s LABoRA"roRIEs
LTD., and DR. REDDY’s LABoRAToRiEs 1NC.,

Defendants.

 

 

    

ss `~

STIPULATION AND .'.':::éj:‘ il ORDER REGARDING USE ()F
EVIDENCE FROM OTHER ACTIONS

 

WHEREAS, the undersigned parties (“Parties"') have conferred regarding the use of
certain evidence in this action;

WHEREAS, to avoid redundancies and duplication of earlier evidence, and to avoid the
need to re-take depositions of witnesses who have already testified on certain topics;

WHEREAS, this stipulation will promote efficiencies in the non~duplicative discovery
that will be taken in this action;

NOW, THEREFORE, Actavis plc, and Forest Laboratories, LLC, Merz
Pharmaceuticals GmbH, l\/Ierz GmbH & Co. KGaA, and l\/lerz Pharma GmbH & Co. I<.GaA

(“Forest and l\/lerz Dei`endants”) and Sergeant’s Benevolent Association l-Iealth & Welfare Fund

Case 1:15-cv-O6549-C|\/|-RWL Document 206 Filed 01/18/19 Page 2 of 4
Case 1:15~cv-O6549-Cl\/l Document 196 Filed 01/11/19 Page 2 of 4

hereby stipulate by and between the Parties through their respective counsel_, as follows:

l) The following categories of evidence from The People of the Slale of New York v,
Acmvis, et a/,, Case No. l4-cv-7473 (S.D.N.Y.) (the "NYAG Action”) and 111 re
Namenda Direcl Pw'chaser An/ilrusl Litigall'on, Case No. lS-CV-O7488-CM (S.D.N.Y.)
(the “DPP Action”) are deemed to be, and shall be treated as if they were, submitted or
taken in this case:

a. All of Forest and l\/Ierz Defendants’ written responses to interrogatories or
requests for admission;

b. All declarations;

c. All deposition, hearing, or investigational testimony (including all transcripts and
videos thereof);

d. All expert reports and supporting data and materials relied upon;

e. All exhibits to any item listed in subsections (b)-(d) above; and

f. All press releases and other public statements made by parties to the NYAG
Action regarding the possible withdrawal and continuing availability ofNamenda
lR.

2) The Parties agree that they will not object to the admissibility of deposition, hearing, or
investigational testimony and all other evidence referenced in section (l) above on the
grounds that it otherwise would violate Federal Rule of Evidence 802 or Federal Rule of
Civil Procedure 32, except that the Parties reserve the right to object to testimony on the
ground that the testimony offered constitutes hearsay within hearsay. The Parties
otherwise reserve all rights to object on other grounds to the relevance and/or

admissibility of any evidence referenced in section (l) above.

Case 1:15-cv-06549-C|\/|-RWL Document 206 Filed 01/18/19 Page 3 of 4
Case 1:15-cv-06549-Cl\/l Document 196 Filed 01/11/19 Page 3 of 4

3) The Parties will not seek to re-depose any witness who previously provided testimony in
either the NYAG Action or the DPP Action, or both, regarding topics about which
witnesses in the NYAG Action or the DPP Action have already testified, or seek to
depose any new witnesses regarding topics about which witnesses in the NYAG Action
or the DPP Action have already testified However, the Parties may seek to depose such
a witness for the limited purpose of addressing issues or claims that the Parties
reasonably believe are not duplicative of those raised in the NYAG Action or the DPP
Action. lt shall be the burden of the party seeking a deposition to show that the testimony
sought is non-duplicative of testimony given in the NYAG Action and the DPP Action.
The Parties agree to meet and confer prior to serving any deposition notice for additional
testimony. lf the Parties are unable to resolve any dispute concerning whether such
testimony is not duplicative of testimony already taken in the NYAG Action or the DPP
Action, any party may seek resolution by the l\/iagistrate;‘-'] 9\€;>‘&' ~‘

4) The Parties reserve the right to cross-examine during depositions, hearings and at trial
any witness on any topic addressed on direct examination

5) The Paities reserve all rights to call any witness who testified in the NYAG Action or the
DPP Action to testify live at any trial in this case.

6) This agreement is limited to use in this action and only for the purposes of establishing

the evidentiary record.

so oRDERED. SO ORDERED:

D c d; 42 19 '
ae 1 /<§ , 0 HoN.RoBEnTw;LEHRBuRGER

UN|TED STATES MAG|STRATE JUDGE

 

 

 

¥l:ie»l%enorable-€ol~l-eea~MCMH'hOTV
U`. 13 E._. 11

Case 1:15-cv-06549-C|\/|-RWL Document 206 Filed 01/18/19 Page 4 of 4
Case 1:15-cv-06549-Cl\/l Document 196 Filed 01/11/19 Page 4 of 4

So stipulated and agreed to by the Parties January l l, 2019.

Respectfully submitted,

Actavis plc, Forest Laboratories, LLC,
Merz Pharmaceuticals GmbH, Merz
GmbH & Co. KGaA, and Merz Pharma

GmbH & Co. KGaA

/s/ Heather McDevl'tl
Heather l\/IcDevitt

Martin l\/l. Toto

Kristen O'Shaughnessy
WHITE & CASE LLP
1221 Ave of the Americas
New York, NY 10020
Tel: (212) 819-8937

Fax: (212) 354-8113

J. Mark Gidley

WHITE & CASE LLP
701 Thirteenth Street, NW
Washington, DC 20005
Tel: (202) 626-3600

Fax: (202) 639-9355

Sergeants Benevolent Association Health &
Welfare Fund and the Proposed Class

S/Peler Safl`)'.s'lel'n

Peter Safirstein

Elizabeth Metcalf
SAFIRSTEIN METCALF LLP
The Empire State Building

350 ruth Ave., 59th Fl@@i~

New York, NY 10118

'l`el: (212) 201-2845

Fax: (212) 201-

S/Marvl'n A. Ml`//er
l\/Iarvin A. l\/Iiller

Lori A. Fanning
MILLER LAW LLC

l 15 South LaSalle Street,
Suite 2910

Chicago, IL 60603

Tel: (312) 332-3400

